     Case 2:16-cv-01828-TLN-KJN Document 123 Filed 01/06/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    GERALD SPENCE,                                  No. 2:16-cv-01828-TLN-KJN
12                       Plaintiff,
13           v.                                       ORDER
14    G. KAUR, et al.,
15                       Defendants.
16

17          This matter is before the Court on Plaintiff Gerald Spence’s (“Plaintiff”) Motion for

18   Reconsideration of the U.S. Magistrate Judge’s October 23, 2020 Order (ECF No. 113) granting

19   Defendants G. Kaur and Chambers’s (collectively, “Defendants”) Request for an Extension of

20   Time (ECF No. 112). (ECF No. 118.) For the reasons set forth below, Plaintiff’s Motion is

21   DENIED.

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                      1
     Case 2:16-cv-01828-TLN-KJN Document 123 Filed 01/06/21 Page 2 of 2


 1          Plaintiff seeks reconsideration of the magistrate judge’s decision to grant Defendants an

 2   extension of time to oppose Plaintiff’s Motion to Compel (ECF No. 110). (ECF No. 118.)

 3          As an initial matter, Plaintiff’s Motion is untimely. A party may object to a non-

 4   dispositive pretrial order of a magistrate judge within 14 days after service of the order. Fed. R.

 5   Civ. P. 72(a). Here, the Order was issued and served on October 23, 2020 (ECF No. 113), and

 6   Plaintiff filed his Motion on December 13, 2020 (see ECF No. 118 at 1), 54 days later.1 As such,

 7   the Motion is denied.

 8          Similarly, Plaintiff’s Motion for Reconsideration is rendered moot by the fact that the

 9   Motion to Compel has already been fully briefed by the parties and the magistrate judge has

10   issued a ruling on the motion. (See ECF Nos. 114, 117, 119.)

11          Finally, and perhaps most importantly, Plaintiff fails to present any showing whatsoever

12   that the magistrate judge’s decision to grant a 14-day extension of time was “clearly erroneous.”

13   Fed. R. Civ. P. 72(a); 28 U.S.C. § 636(b)(1)(A); In re eBay Seller Antitrust Litig., No. C 07-1882

14   JF (RS), 2009 WL 3613511, at *1 (N.D. Cal. Oct. 28, 2009); Martinez v. Lawless, No. 1:12-CV-

15   01301-LJO-SKO, 2015 WL 5732549, at *1 (E.D. Cal. Sept. 29, 2015) (citing Kern-Tulare Water

16   Dist. v. City of Bakersfield, 634 F. Supp. 656, 665 (E.D. Cal. 1986), aff’d in part and rev’d in part

17   on other grounds, 828 F.2d 514 (9th Cir. 1987)); E.E.O.C. v. Peters’ Bakery, 301 F.R.D. 482, 484

18   (N.D. Cal. 2014) (quoting Burdick v. C.I.R., 979 F.2d 1369, 1370 (9th Cir. 1992)).

19          For the foregoing reasons, Plaintiff’s Motion for Reconsideration is hereby DENIED.

20   (ECF No. 118.) The Court affirms the magistrate judge’s Order granting Defendants an extension
21   of time. (ECF No. 113.)

22          IT IS SO ORDERED.

23   DATED: January 5, 2021

24

25

26                                                                 Troy L. Nunley
                                                                   United States District Judge
27
     1
            Plaintiff’s filing date was determined pursuant to the prison mailbox rule. See Houston v.
28   Lack, 487 U.S. 266, 274 (1988).

                                                        2
